FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 06/17/2021 is acknowledged.
Claims 1 and 4 are examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (9,222,666).
In re Claim 1:  Liu teaches a pilot burner assembly (Figs. 1 and 6) for a combustion volume (4/9) of a gas turbine engine (col. 1 ll. 23), the pilot burner assembly comprising: 
a pilot burner (3, Figs. 1 and 6) comprising a burner face (having pilot injection orifices 51) having a plurality of pilot-fuel injection holes (col. 7 ll. 1-2) adapted to provide a pilot-fuel (via 51) to the combustion volume for combustion; 
a pilot-fuel supply line (5) fluidly connected to the pilot-fuel injection holes and adapted to provide the pilot-fuel to the pilot-fuel injection holes; and a
 pilot-air supply line (6) adapted to provide a pilot-air to the pilot burner and wherein the pilot-air is supplied to the combustion volume through the burner face (see Fig. 6);
a premixing chamber (3; col. 5 ll. 23-27), wherein the premixing chamber is fluidly connected to the pilot-fuel supply line (see Fig. 1) to receive the pilot-fuel and is further fluidly connected to the pilot-air supply line to receive the pilot-air (see Fig. 1), and wherein the premixing chamber is arranged to form a pilot-fuel/pilot-air premix within the premixing chamber and has an outlet fluidly connected to (exit of 3) 
In re Claim 4:  Liu teaches the invention as claimed and as discussed for Claims 1 and 3, above.  Liu further teaches wherein the premixing chamber is formed within a body of the pilot burner (see Fig. 1). 
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but they are not persuasive.
Applicant argues that Liu does not teach pilot-air supply line.  First, the Examiner notes that the Application is examined as claimed and as disclosed.  Applicant failed to claim a main-air supply line separate from the pilot-air supply line.  Second, Liu teaches only one air inlet which then reads on pilot-air supply line.  
The Examiner further notes that alternatively, fuel supply line 25 and 26 also read on pilot-fuel injection holes on the burner face since only one source of fuel injection is claimed.  The passage along the swirler 20 would also read on the premixing passage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741